Citation Nr: 1235659	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  03-00 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the lumbar spine.

2.  Entitlement to service connection for degenerative joint disease of the thoracic spine.

3.  Entitlement to service connection for degenerative joint disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to August 1993.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from rating decisions of the VA Regional Office (RO) in Denver, Colorado that denied the issues as listed on the title page.

The Veteran was afforded a videoconference hearing in March 2004 before an Administrative Law Judge who subsequently retired from the Board.

The case was remanded for further development in July 2004.

By decision dated in December 2005 decision, the Board denied the Veteran's claims of entitlement to service connection for left wrist carpal tunnel syndrome, and degenerative joint disease of the cervical, thoracic and lumbar spine, a rating in excess of zero percent for right knee chondromalacia from March 29, 2001 to May 19, 2002, and a rating in excess of 10 percent from May 20, 2002.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In March 2008, pursuant to a March 2008 Joint Motion for Remand, the Court vacated the Board's December 2005 decision and remanded the matters for readjudication. 

The Veteran presented testimony on videoconference hearing in July 2008.  The transcript is of record.  The case was remanded by Board decision in September 2009 for further development. 

By rating action dated in September 2010, service connection for left ear hearing loss and tinnitus was granted, effective from December 9, 2008.  In subsequent rating decisions, the RO denied an effective date earlier than December 9, 2008 for the grant of service connection for left ear hearing loss disability, an effective date earlier than December 9, 2008 for the grant of service connection for tinnitus, an evaluation in excess of zero percent for bilateral hearing loss disability, an evaluation in excess of 30 percent for right knee chondromalacia patella from March 1, 2007, and an evaluation in excess of 60 percent for right knee disability, including chondromalacia patella and degenerative joint disease.

By decision dated in July 2012, the Board denied service connection for carpal tunnel syndrome, an earlier effective date for left ear hearing loss disability, an earlier effective date for service connection of tinnitus, an evaluation in excess of 30 percent for status post right knee arthroplasty with chondromalacia patella and degenerative joint disease, an evaluation in excess of 60 percent for status post right knee arthroplasty with chondromalacia patella and degenerative joint disease, and an evaluation in excess of zero percent for bilateral hearing loss disability.  The Board granted an evaluation of 10 percent for chondromalacia patella from March 29, 2001 to July 14, 2002, and an evaluation of 20 percent for right knee chondromalacia patella from July 15, 2002 to February 28, 2007.  The issues of entitlement to service connection for degenerative joint disease of the cervical, thoracic, and lumbar spine, to include as secondary to service-connected disability, were remanded for further development.

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In July 2012, the Board remanded the issues of entitlement to service connection for degenerative joint disease of the cervical, thoracic, and lumbar spine, to include as secondary to service-connected disability, for further development.  However, it appears that the case has been returned to the Board without completion of the development requested.  Upon careful review of the record, there is no request to schedule an examination, notification to the claimant of a scheduled examination, no examination report, or a supplemental statement of the case evidencing compliance with the remand request.  Virtual VA has been perused in this regard and there is no indication the further development of the remaining issues on appeal was attempted.  As such, the Board must conclude that the development requested in the July 2012 remand remains unsatisfied.  Therefore, the case is being returned to the RO for rectification.  

The Veteran assert that he has degenerative joint disease of the lumbar, thoracic and cervical spine that is of service onset, or that is secondary to or has been aggravated by service-connected disability, including the right knee. 

Review of the record discloses that the question of whether degenerative joint disease of the lumbar, thoracic and cervical spine is secondary to or has been aggravated by service-connected disability was addressed on VA examination in January 2010.  The examiner found that spine arthritis was less likely than not related to service.  In a supplemental statement dated in March 2010, it was opined that arthritis of the lumbar spine was not related to the service-connected right knee condition.  The claims folder was reviewed by another VA examiner in December 2010 who voiced agreement with prior opinion, and added that the right knee condition did not materially worsen the Veteran's cervical, thoracic or lumbar spine degenerative disease.  However, upon further reading of the report, the examiner appears to contradict herself or himself by stating that "Any spinal strain contribution from a right knee limp mechanism would only be active from August 2006 on and would pale in significance compared to natural progression of disease and ongoing manual and heavy equipment work through February 2009." 

In view of the somewhat contradictory statement made by the latter VA examiner as to whether there might have been some worsening of lumbar, thoracic and cervical spine arthritis by the service-connected right knee after August 2006, the Board is of the opinion that further clarification and elaboration are required. 

Accordingly, the case is REMANDED for the following actions:

1.  Refer the claims folder to the same examiner (or to another examiner if that one is not available) who examined the Veteran's claims folder in December 2010 for another review and opinion.  The claims folder must be made available to the examiner. [The Veteran may also be scheduled for another VA examination if this is deemed indicated.] 

The examiner should specifically state whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that cervical, thoracic and lumbar spine arthritis are proximately due to or the result of a service-connected disability, either singly or in the aggregate, to include the right knee (See 38 C.F.R. § 3.310(a) (2012)), or has been or is made chronically worse by service-connected disabilities, including the right knee. See Allen v. Brown; 7 Vet.App. 439 (1995). 

The examination report must include well-reasoned rationale for all opinions and conclusions reached.

2.  After taking any further development deemed appropriate, re-adjudicate the remaining issues on appeal.  If a benefit is not granted, provide the appellant and his representative a supplemental statement of the case before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).

